Allowable Subject Matter
2.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a nonvolatile memory device with all exclusive limitations as recited in claims 1, 10, and 17,
the nonvolatile memory device of claim 1 comprising a substrate, a peripheral circuit structure on the substrate, a stack comprising a plurality of insulating patterns and a plurality of gate electrodes stacked alternately on the peripheral circuit structure, a channel structure penetrating the stack, a first impurity pattern on the stack, and a second impurity pattern on the stack,
which may be characterized in that the first impurity pattern is in contact with a first portion of the channel structure and having a first conductivity type, and in that the second impurity pattern is in contact with a second portion of the channel structure and having a second conductivity type different from the first conductivity type;
the nonvolatile memory device of claims 10 and 17 comprising a substrate, a bit line extending in a first direction on the substrate, a stack comprising a plurality of insulating patterns and a plurality of gate electrodes alternately stacked on the bit line, a channel structure penetrating the stack and connected to the bit line, and a source structure in contact with or connected to an upper part of the channel structure on the stack,
which may be characterized in that the source structure comprises a first impurity pattern which overlaps a first region of the channel structure, a second impurity pattern which overlaps a second region of the channel structure, and in a separation pattern which overlaps a third region of the channel structure and separates the first impurity pattern from the second impurity pattern.



Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Lee et al. U.S. Patent 10,644,026 discloses a semiconductor device comprising a stack structure, a first, second and third source connection structures penetrating the stack structure, first channel rows located between the first source connection structure and the second source connection structure, a second channel rows located between the first source connection structure and the third source connection structure, at least one channel row among the  second channel rows including dummy channel patterns.   

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






03-18-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818